Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. (FP 7.37)
In response to applicant’s arguments (page 8) that the art of record fails to disclose the use of historical radar data for the comparison with location, movement, or both and the detection of an anomaly based on movement in an unexpected manner.
Kate discloses use of historical radar data for the comparison with location, movement, or both (col. 12, lines 5-7 disclose comparing positions of the one or more identified objects relative to those corresponding to a previous image. Col. 1, lines 47-49 disclose that the image could be based on radar imaging) and the detection of an anomaly based on movement in an unexpected manner (col. 12, lines 7-10 disclose displacements of the identified objects relative to the previous image can be interpreted as resulting from movements of the objects; thus, such objects can be identified as intruders).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648